DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear from the recitation “a flow stream” (line 7) if it is referring to “a flow stream” on line 1, the preamble, or if it is referring to a different flow stream.  The lack of clarity due to the above ambiguous recitation of a claim limitation has made the claim vague and indefinite.
Claims 2-7, 9-19 and 23-24 are rejected because they are dependent on claim 1, and by virtue of their dependency on claim 1 they have all the deficiencies of claim 1 or their respective parent claim(s) inherent in them.
 For examination purposes, it is assumed that “a flow stream” on line 7 is referring to “a flow stream” on line 1, the preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diebold et al (U. S. Patent 10,288,546 B2).
Claim 1 is rejected because Diebold et al (Diebold hereinafter) teaches of a method for irradiating a sample in a flow stream, the method comprising: generating a first set of angularly deflected laser beams and a second set of angularly deflected laser beams (see col. 27, claim 1; col. 28, claim 18);
propagating the first set of angularly deflected laser beams along a different optical path from the second set of angularly deflected laser beams (see col. 14, lines 5-8; col. 27, claim 1); and 
combining the first set of angularly deflected laser beams with the second set of angularly deflected laser beams and directing the combined sets of laser beams onto a sample in a flow stream (see col. 27, claim 1); and 
detecting light from the sample (see abstract;  col. 27, claim 1). 

Claim 2 is rejected for the same reasons of rejection of claim 1 as detailed above and because Diebold teaches that the first set of angularly deflected laser beams and second set of angularly deflected laser beams each comprise a local oscillator (LO) beam and a plurality of radiofrequency comb beams (see col. 27, claim 3).  

Claim 3 is rejected for the same reasons of rejection of claim 2 as detailed above and because Diebold teaches that the method comprises irradiating an acousto-optic device with a laser to generate the local oscillator beam and the plurality of radiofrequency comb beams (see col. 27, claims 2 and 3).  

Claim 4 is rejected for the same reasons of rejection of claim 2 as detailed above and because Diebold teaches that the local oscillator beam comprises a substantially constant intensity profile along a horizontal axis (see col. 27, claim 4). 

Claim 5 is rejected for the same reasons of rejection of claim 4 as detailed above and because Diebold teaches that the local oscillator beam has a Gaussian intensity profile along a vertical axis (see col. 28, claim 5).

Claim 7 is rejected for the same reasons of rejection of claim 1 as detailed above and because Diebold teaches that the first set of angularly deflected laser beams and second set of angularly deflected laser beams are generated from a single laser (see col. 9, lines 11-14).  

Claim 11 is rejected for the same reasons of rejection of claim 1 as detailed above and because Diebold teaches that the method comprises directing the first set of angularly deflected laser beams to a different spatial position on the flow stream from the second set of angularly deflected laser beams (see col. 25, lines 4-5). 

Claim 13 is rejected for the same reasons of rejection of claim 1 as detailed above and because Diebold teaches of detecting light signals (see col. 27, claim 1). Hence a first set of light signals in response to irradiation of the sample with the first set of angularly deflected laser beams is generated by the detector; and a second set of light signals in response to irradiation of the sample with the second set of angularly deflected laser beams is generated by the detector.

Claim 14 is rejected for the same reasons of rejection of claim 13 as detailed above and because Diebold teaches that the first set of light signals comprises time-domain fluorescence emission signals (see col. 28, claim 12). 

Claim 15 is rejected for the same reasons of rejection of claim 14 as detailed above and because Diebold teaches of generating an image of a particle in the sample based on a plurality of time-domain fluorescence emission signals (see col. 28, claim 13).

Claim 16 is rejected for the same reasons of rejection of claim 15 as detailed above and because Diebold teaches of generating the image comprises frequency de-multiplexing each fluorescence emission signal (see col. 28, claim 14).

Claim 17 is rejected for the same reasons of rejection of claim 16 as detailed above and because Diebold teaches of frequency de-multiplexing comprises obtaining a Fourier Transform of the fluorescence signal generating the image comprises frequency de-multiplexing each fluorescence emission signal (see col. 28, claim 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 10, 12, 18, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Diebold et al (U. S. Patent 10,288,546 B2).
Regarding claims 6, 9, 10, 12, 18, 19 and 23-24, it would have taken only routine skill in the art to include the features claimed in claims 6, 9, 10, 12, 18, 19 and 23-24 to Diebold’s system and method, and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include them to Diebold’s method and system.
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886